DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darle Short on 01-15-21

Please amend the following claims as noted below: 
Regarding claim 1, please delete ALL, and replace with the following:
1. A coil component comprising:
an element body having exterior faces that include a rectangular mounting surface as one face;
a coil provided within the element body, wherein the coil includes (1) at least two coil conductor layers and (2) a center axis that is perpendicular to the mounting surface;
a first terminal electrode provided on the mounting surface at a position corresponding to one corner of the mounting surface;
a second terminal electrode provided on the mounting surface at a position corresponding to another corner of the mounting surface;

a second extracting conductor connected within the element body to another end portion of the coil, wherein the second extracting conductor (1) extends from the another end portion of the coil to the second terminal electrode provided on the mounting surface perpendicular to the mounting surface and (2) is exposed to the exterior surfaces of the element body only at the mounting surface; wherein the coil is the only coil in the element body; the first extracting conductor and the second extracting conductor are the only extracting conductors in the coil component;
winding portions of the at least two coil conductor layers overlap in the direction of the center axis; the one end portion of the coil is at a first end of the winding portion of one of the at least two coil conductor layers and the another end portion of the coil is at a second end of the winding portion of another of the least two coil conductor layers;
the at least two coil conductor layers are directly electrically connected; the dummy electrode is not electrically connected to the first extracting conductor, the second extracting conductor or the coil; and the first and second terminal electrodes and the at least one dummy electrode cover only a part of the mounting surface and none of the other exterior faces of the element body and wherein two dummy electrodes are provided on the mounting surface at positions corresponding to third and fourth corners of the mounting surface.

Cancel claim 2.

Cancel claims 6-9.

Regarding claim 10, please delete ALL, and replace with the following:
10. (Currently Amended) A coil component comprising:
a magnetic element body having (a) exterior faces wherein one of the exterior faces is a main upper surface, (b) a coil (1) having two end portions, (2) spaced below the main upper surface, (3) having a center axis that is perpendicular to the main upper surface, and (4) including two coil conductor layers having winding portions that overlap in the direction of the center axis, and (c) a pair of extracting conductors, the pair of extracting conductors (1) extending from the two end portions of the coil to the main upper surface perpendicular to the main upper surface and (2) being exposed to the exterior faces of the element body only at the main upper surface; an insulating layer provided on the main upper surface of the magnetic element body; and
a pair of terminal electrodes provided above the main upper surface of the magnetic element body, the pair of terminal electrodes being plating electrodes electrically connected to the pair of extracting conductors exposed to the main upper surface; wherein: the coil is the only coil in the magnetic element body; the pair of extracting conductors are the only extracting conductors in the magnetic element body;
a first of the two end portions is at a first end of the winding portion of a first of the two coil conductor layers;
.

Allowable Subject Matter
1.	Claims 1, 3-5 and 10-14 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a first terminal electrode provided on the mounting surface at a position corresponding to one corner of the mounting surface;
a second terminal electrode provided on the mounting surface at a position corresponding to another corner of the mounting surface;
a first extracting conductor connected within the element body to one end portion of the coil, wherein the first extracting conductor (1) extends from the one end portion of the coil to the first terminal electrode provided on the mounting surface perpendicular to the mounting surface (2) is exposed to the exterior surfaces of the element body only at the mounting surface;

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a pair of extracting conductors, the pair of extracting conductors (1) extending from the two end portions of the coil to the main upper surface perpendicular to the main upper surface and (2) being exposed to the exterior faces of the element body only at the main upper surface; an insulating layer provided on the main upper surface of the magnetic element body; and
a pair of terminal electrodes provided above the main upper surface of the magnetic element body, the pair of terminal electrodes being plating electrodes electrically connected to the pair of extracting conductors exposed to the main upper surface; 
a first of the two end portions is at a first end of the winding portion of a first of the two coil conductor layers; a second of the two end portions is at a second end of the winding portion of a second of the two coil conductor layers; the two coil conductor layers are directly electrically connected; the insulating layer is formed in at least a portion between the pair of terminal electrodes; and the pair of terminal electrodes covers only a part of the main upper surface and none of the other exterior faces of the magnetic element body; and wherein two dummy electrodes are provided on the mounting surface at positions corresponding to third and fourth corners of the mounting surface as claimed in combination with the remaining limitations of independent claim 10.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-5 and 11-14 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837